10 Utah 2d 365 (1960)
353 P.2d 615
STATE OF UTAH, PLAINTIFF AND RESPONDENT,
v.
TOMMY OTIS FAIR, DEFENDANT AND APPELLANT.
No. 9244.
Supreme Court of Utah.
July 1, 1960.
Walter L. Budge, Atty. Gen., Salt Lake City, Vernon B. Romney, Asst. Atty. Gen., for appellant.
CALLISTER, Justice.
Defendant appeals from his conviction of unlawful possession of a narcotic drug,[2] contending that certain evidence was erroneously admitted because illegally obtained.
Two Salt Lake City police officers, acting upon information received from an informer, accosted the defendant in a local cafe, took him outside and searched him. They found two marijuana cigarettes in one of his pockets and placed him under arrest.
It is not necessary to determine whether or not the search was legal, because this court has previously held that evidence, even though illegally obtained, is admissible.[3]
Affirmed.
WADE and HENRIOD, JJ., concur.
CROCKETT, Chief Justice (concurring).
I concur on the ground that under the circumstances disclosed by the record, and any contention the defendant reasonably could make with respect thereto, it appears that the search was justified and the evidence was admissible.
McDONOUGH, J., concurs in the concurring opinion of Mr. Chief Justice CROCKETT.
NOTES
[2]  58-13a-2, U.C.A. 1953.
[3]  State v. Aime, 62 Utah 476, 220 P. 704, 32 A.L.R. 375.